DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Interpretation
The limitation “explosion-proof” as recited in the claims is interpreted to be quite broad and given limited patentable weight.  The “explosions” which the robot or casing could be designed to resist might be as small as a firecracker or as large as a military munition.  The disclosure does not appear to define the size, magnitude, number, and/or proximity of explosions which the claimed “robot” or “casing” might be designed to resist.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the Non-Patent Literature “Design of Running System and Performance Evaluation for Rescue Robot UMRS2010” by Gokurakuji et al. (cited in the corresponding European Search Report), which discloses:
Claim 1: An explosion-proof robot (see the English abstract) capable of self-propulsion (see FIGURES contained on pages 3-5) on a field, comprising:
an explosion-proof casing (“explosion-proof construction” disclosed in the English abstract) of a hollow shape inside of which at least one electric component (“brushless DC motor” disclosed in the English abstract) is placed; and
a cover (“paint” disclosed in the English abstract) including a nonmetal material (the Office submits that those having ordinary skill in the art would understand that at least part of the paint would be made of a non-metal material) and covering at least part of an outer surface of the explosion-proof casing.
Claim 2: The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the explosion-proof robot according to claim 1, wherein the cover covers at least a side face of the explosion-proof casing, in order to prevent or minimize the storage of static electricity on the casing while the robot is conducting rescue activity, as disclosed in the abstract of Gokurakuji.
Claim 8: The explosion-proof robot according to any one of claim 1, further comprising a self-propelled unit provided on at least one surface of the explosion-proof casing (see the tracks illustrated in FIGURES on pages 3-5).  The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide the nonmetal material such that it covers at least around the self-propelled unit of the explosion-proof casing, in order to prevent or minimize the storage of static electricity on the casing while the robot is conducting rescue activity, as disclosed in the abstract of Gokurakuji.
Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over “Design of Running System and Performance Evaluation for Rescue Robot UMRS2010” by Gokurakuji et al., as applied to Claim 1 above, and further in view of Japanese Patent Publication No. H 8-185995 to Koichi et al.
Claim 3: Gokurakuji may not disclose the limitation recited in Claim 3, wherein the cover includes a nonmetal material which is electrically conductive.
The Office turns to Koichi, which is relevant to the same problem solved by Gokurakuji (i.e., “preventing the occurrence of static spark discharge in a hazardous atmosphere” disclosed in Paragraph [0001]).  Paragraph [0035] of Koichi teaches a “coating (coating layer) made of a urethane-based coating material is formed. Alternatively, instead of the coating material, it is coated with a rubber kneaded with carbon having an electric resistance of 1.0 × 106 (Ω) to 1.0 × 108 (Ω). As a result, no spark discharge occurs at the location with the operator who is the charged body β (∞, 0, ∞).”
In view of the Koichi teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the explosion-proof robot according to claim 1, wherein the cover includes a nonmetal material which is electrically conductive, in order to prevent or minimize the storage of static electricity on the casing while the robot is conducting rescue activity, as taught by Gokurakuji and Koichi.
Claim 4: Gokurakuji, as modified by Koichi in the rejection of Claim 3 above, discloses the explosion-proof robot according to claim 3, wherein an inner surface resistance value and an outer surface resistance value of the cover are 1.0 x 108 Ω or less (see Paragraph [0035] of Koichi).
Claim 5: Gokurakuji may not disclose the limitation recited in Claim 5, wherein the cover is formed to be softer than the explosion-proof casing.
Paragraph [0035] teaches a “coating (coating layer) made of a urethane-based coating material is formed. Alternatively, instead of the coating material, it is coated with a rubber kneaded with carbon having an electric resistance of 1.0 × 106 (Ω) to 1.0 × 108 (Ω). As a result, no spark discharge occurs at the location with the operator who is the charged body β (∞, 0, ∞).”
In view of the Koichi teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the explosion-proof robot according to claim 1, wherein the cover is formed to be softer than the explosion-proof casing (e.g., by forming the cover as a rubber kneaded with carbon), in order to prevent or minimize the storage of static electricity on the casing while the robot is conducting rescue activity, as taught by Gokurakuji and Koichi.
Claim 7: Gokurakuji may not disclose the limitation recited in Claim 7, wherein the nonmetal material includes conductive synthetic rubber.
Paragraph [0035] teaches a “coating (coating layer) made of a urethane-based coating material is formed. Alternatively, instead of the coating material, it is coated with a rubber kneaded with carbon having an electric resistance of 1.0 × 106 (Ω) to 1.0 × 108 (Ω). As a result, no spark discharge occurs at the location with the operator who is the charged body β (∞, 0, ∞).”
In view of the Koichi teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the explosion-proof robot according to claim 1, wherein the nonmetal material includes conductive synthetic rubber, in order to prevent or minimize the storage of static electricity on the casing while the robot is conducting rescue activity, as taught by Gokurakuji and Koichi.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over “Design of Running System and Performance Evaluation for Rescue Robot UMRS2010” by Gokurakuji et al., as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0334070 to Bordegnoni et al.
Claim 6: Gokurakuji may not disclose the limitation recited in Claim 7, wherein the nonmetal material includes leather.
Bordegnoni teaches a robot including a plurality of modules 21-39.  Paragraph [0099] of Bordegnoni teaches “Finally, each module preferentially comprises an outer coating layer, which may for example be made of a technical fabric or of a synthetic leather. With reference to the non-limiting example of FIG. 6, the coating layer is designated by 69. The layer 69 has in particular the function of insulating the sensor means P from the outside of the covering module, preventing direct contact of the conductive layer 68 with persons or objects.”
In view of the Bordegnoni teaching, the Office finds that it would have been obvious to those having ordinary skill in the art to modify the robot disclosed by Gokurakuji, such that the cover is also formed by leather, in order to prevent direct contact of the cover with persons or objects, as taught by Bordegnoni.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658